Rugg, C. J.
These exceptions arise out of the trial of three issues respecting the allowance of the will of Jonathan M. Richardson. These issues were as follows: “1. Was the instrument offered for probate as the last will of Jonathan M. Richardson executed in accordance with the provisions and requirements of law? 2. Was the instrument offered for probate as the last will of Jonathan M. Richardson procured to be executed by the fraud or undue influence of Frank C. Richardson practised and exerted upon said Jonathan M. Richardson? 3. Did. Jonathan M. Richardson execute the instrument offered for probate with the understanding and purpose at the time of execution that said instrument should be his last will and testament? ” The only exception argued is to the refusal to grant this request for instructions: “On the second issue the court instructs the jury that, while generally a party is presumed to know the contents of an instrument which he signs, if there is evidence which in the opinion of the jury tends to show fraud or imposition practised by Frank C. *245Richardson upon Jonathan M. Richardson with a view to deceiving Jonathan as to the contents of the will, or leading him to believe that its contents were other than what he, Jonathan, supposed, then the burden of proof is upon the proponent, Mrs. Richardson, to satisfy the jury by a fair preponderance of the evidence that Jonathan M. Richardson did in fact know the contents of the will and the nature of the provisions therein contained.”
There was no error in the refusal of this request. It was restricted by its very terms to the second issue, which related only to the exercise of fraud or undue influence over the testator by his son. It is not reasonably susceptible of the construction that it applied or was intended to refer to the other issues. The request is not applicable to the second issue. The kind of fraud which was submitted to the determination of the jury by the'second issue "is inducing a testator by false and fraudulent representations to execute an instrument as his will” when he knows what the instrument contains. The occasion to inquire whether that kind of fraud or undue influence has been practised does not arise until after it has been found that the instrument was executed by the testator as and for his last will with an understanding of what the instrument contains. The kind of fraud which is described in the instant request related to deceit as to the contents of the instrument, or to an imposition upon the testator designed to make him think that something was written in the instrument contrary to what in fact was written in it, or to a trick in slipping some words into, or erasing some words from, the will unknown to the testator and allowing or influencing him to execute the instrument in ignorance of the truth. That kind of fraud is presented to the determination of the jury by the first and third issues in the case at bar. All this was settled by O’Connell v. Dow, 182 Mass. 541, 554.
A person does not execute an instrument as and for his last will according to law unless he knows its contents. The burden of showing such knowledge rests upon the proponent of the will. That burden is usually sustained by the presumption that a person signing a written instrument knows its contents. Androscoggin Bank v. Kimball, 10 Cush. 373. Secoulsky v. Oceanic Steam Navigation Co. 223 Mass. 465. That presumption applies to wills as well as to other documents. Lipphard v. Humphrey, 209 U. S. 264.
*246There appears to have been no reason in the case at bar for submitting both the first and third issues to the jury. The first was comprehensive enough to include the third. Where no fair doubt exists as to the simple execution and attestation of the will, and the only contest relates to the point whether the testator knew in substance the contents of the instrument, then an issue directed to this single question would not be inappropriate. But the framing in the case at bar of the apparently unnecessary third issue gave no additional rights to the contestants. There would be no propriety in giving an instruction restricted to the second issue, which, if germane to the evidence presented and pertinent to the course of the trial, could have no bearing upon that issue and related solely to other issues.
The statement in the exceptions, to the effect that the ruling requested was not given “in form or substance” and “except as above stated the jury were fully and adequately instructed,” as matter of construction means that the ruling requested was not given as to the'“second issue” inform or substance, and that upon the other issues accurate and sufficient instructions were given.

Exceptions overruled.